DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/13/2021 responsive to the Office Action filed 05/14/2021 has been entered. Claim 11 has been amended. Claim 13 has been canceled. Claims 1-10 are previously withdrawn. Claims 1-12 and 15 remain pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 5-7 filed 08/13/2021, with respect to the rejections of the claim 11 under 103 rejections have been fully considered and are addressed in the revised rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR20110074324_Machine Translation) in view of Choi et al. (US 8,017,051) and Yoon (US 2008/0032050) (All of record).

With respect to claim 11, Jeon teaches a device for manufacturing artificial marble (Fig. 6), comprising:
a belt moving in a first direction (Fig. 6);
a molding box (“10”) disposed on the belt; and
a supply unit (“20”) that provides slurries,
wherein the molding box (“10”) has predetermined width and height to be filled with the slurries provided from the supply unit (“The injection step is a step of injecting the artificial marble solution 100 into the mold 10, which is manufactured by a model to be molded.”, Pa [0027]), and
wherein the molding box includes a roller (“99”) at a side of the molding box in the first direction (Even if Fig. 6 shows that the roller 99 is placed at a side of the mold 10 in the direction opposite to the belt moving direction, since Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in FIG. 6 (Pa [0040]), one would appreciate that the roller 99 is disposed at a side of the mold 10 in the belt moving direction when the injection is started to the mold.), and the roller is disposed to be spaced a predetermined distance apart from the belt in a vertical direction (Fig. 6).

Jeon differs from the claim in that Jeon is silent to a device for manufacturing artificial marble having a stripe pattern comprising a supply unit configured to provide slurries with different colors into the molding box, a line mixer including two or more inlets and one outlet, and a plurality of curved blades therein, wherein the line mixer 
In the same field of endeavor, producing an artificial marble with good natural pattern and color, Choi teaches that through three inlets A, B and C, three liquid resins with different colors are fed into the line mixer 1 to mix ununiformly (Co 2 li 53-54, 58-59 and Fig. 1), and the line mixer has inner elements 11, 12 (which is curved blades) of eight or less than eight (Co 2 li 63-66 and Fig. 2) to provide uniform mixing and obtain natural patterns and color (Co 3 li 1-4). Choi further teaches that the liquid resin mixture ununiformly mixed in the line mixer 1 is fed into the flexible hose 2 and exit nozzle 3, and spread on the moving steel belt 4 at a constant speed (Co 3 li 9-12), and the exit nozzle reciprocates perpendicularly to the steel belt by a predetermined program for the exit nozzle, and during reciprocation left and right, the exit nozzle stops at plural positions predetermined by a program for predetermined durations (Co 3 li 32-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jeon with the teachings of Choi and replace Jeon’s container 20 with Choi’s line mixer 1, flexible hose 2 and the exit nozzle 3 for the purpose of producing an artificial marble with good natural pattern and color. 

In the same field of endeavor, producing patterned artificial marble, Yoon teaches that a patterning slurry S2 is ejected from patterning nozzles 6 under a pattern mixing tank 5  (Pa [0028]) and the patterning slurry S2 may be injected to have various shapes and sizes depending on the types of the patterning nozzles 6 (Pa [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jeon and Choi with the teachings of Yoon and replace Choi’s exit nozzle 3 with Yoon’s patterning nozzles 6 in order to have desired shape and size of patterns in the artificial marble. Even though Yoon does not explicitly teach or show that the plurality of nozzles are disposed across the conveying direction, one would have found it obvious to dispose the plurality of nozzles across the conveying direction (not parallel to the conveying direction) in order not to overlap the patterns each other. Then, in this modification, the obtained pattern would be a stripe pattern. Furthermore, one would have found it obvious to select the number of patterning nozzles in order to obtain desired number of patterns/stripes in the artificial marble. 
Even if none of references above teaches a raw material tank, one would have found it obvious to provide a raw material tank in order to store and supply slurries with different colors to the inlets of the line mixer.

With respect to claim 12, even if Jeon as applied to claim 11 above is silent to the roller being rotated in the first direction, Jeon teaches that the flattening operation may be performed by passing the metal mold 10 under the third roller 99 as shown in FIG. 6 (Pa [0040]) and Jeon does not teach any mechanism to actively rotate the roller, one would have found it obvious to passively rotate the roller by moving the belt and the molding box in the first direction.

With respect to claim 15, Jeon as applied to claim 11 further teaches that after demolding step the artificial marble is heated at a temperature of 60 to 80 ˚C for 1hr and 30 min (Pa [0033]-[0034]), but the combination is silent to a curing device for curing a flat slurry mixture discharged from the molding box and having a stripe pattern.
In the same field of endeavor, producing patterned artificial marble, Yoon teaches that a patterned artificial marble slurry S is cured in an oven 7, thus obtaining a patterned artificial marble plate (Pa [0034]).
Thus, one would have found it obvious to provide the oven for the purpose of curing the patterned artificial marble slurry so as to obtain a patterned artificial marble plate.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742